Citation Nr: 1335651	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected lumbosacral strain.

2.  Entitlement to service connection for right upper extremity radiculopathy, including as secondary to the cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1969 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a cervical spine disorder and right upper extremity radiculopathy.

The Board remanded these claims in February 2010 for additional development and, once that development was completed, issued an October 2011 decision continuing to deny them.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  A private attorney represented him in his appeal to the Court, whereas VA's Office of General Counsel represented the Secretary.

In May 2012, the Veteran's attorney and the Office of General Counsel filed a Joint Motion asking the Court to vacate the Board's October 2011 decision denying these claims and to remand these claims back to the Board for further development and readjudication in compliance with directives specified.  The Court granted this Joint Motion for Remand and issued an Order that same month, whereupon these claims were returned to the Board and then, in turn, remanded to the RO via the Appeals Management Center (AMC) in January 2013 for the additional development that had been specified in the Joint Motion.

Unfortunately, still additional development of these claims is required before readjudicating them on appeal.  Therefore, the Board is again remanding them to the RO via the AMC.



REMAND

As explained below, the development undertaken by the AMC following the prior remand of these claims was not completed.  Therefore, these claims again must be remanded since there was not this required compliance, even what could be considered acceptable substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999).  

To comply with the Joint Motion, the Board sought the Veteran's VA treatment records prior to the transfer of the claims file to San Diego in 1989.  These earlier records specifically included Dallas VA Medical Center (VAMC) and any other records the Veteran identified.  However, the record indicates only Dallas VAMC treatment records on March 30, 2010 were requested.  Also, in response to the AMC development letter the Veteran indicated he believed he had a VA examination in either February or March 1989 at the San Diego VAMC.  The AMC did not request any treatment records from this facility prior to July 1999.  If Dallas VAMC treatment records and the VA medical examination report exist, they must be obtained because they were not only requested by the Board, but also are constructively of record even if not physically in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

The Board also requested a supplemental opinion regarding the claimed disabilities based on the updated record and to consider the lay statement of record, which the Board found to be competent and credible regarding the Veteran's symptoms immediately after the motor vehicle accident in service and their continuation through the latter part of his service.  The examiner was to also provide a separate opinion if arthritis of the cervical spine was diagnosed.  It appears that, based on the rationale provided by the examiner, little or no consideration was given to addressing the specific points the Board had raised in the remand, so the information sought was not provided.  As an example, the examiner stated there was "no indication of neck pain or cervical condition in c file", even though the examiner was instructed to consider the 3 lay statements of record from people who observed the Veteran's neck pain in service and/or after service.  Furthermore, the examiner included a diagnosis of cervical spine arthritis but did not provide the requested opinion as to the likelihood it had manifested within the one-year presumptive period following the Veteran's separation from service.  The physician's rationale attributed the Veteran's cervical disc disease to a natural progression in aging but then stated the initial causation most likely occurred after military service, which suggests a cause other than simply aging, but does not explain or identify evidence of this other cause.  Therefore, clarification of this point is needed.

In offering an opinion on the right upper extremity radiculopathy the physician merely stated the neck and cervical spine disabilities were separate and distinct from the lumbar condition and one did not cause the other.  Aside from not explaining why one disorder would not cause the other, she did not address the additional question of aggravation, which also is a possibility in claims for secondary service connection.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Since it is apparent the physician was not satisfactorily responsive to the Board's questions, she failed to provide the type of information needed to decide these claims; hence, additional supplemental opinions are needed.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding treatment records for the Veteran's cervical spine and right upper extremity radiculopathy from the Dallas VAMC prior to 1989.  If no such records exist then confirmation of this must be clearly noted in the record.


2.  Obtain and associated with the claims file the reports of any VA examinations the Veteran had in 1989 at the San Diego VAMC.  If no such records exist then confirmation of this must be clearly noted in the record.

3.  After the above development is completed, return the claims file to the July 2013 VA examiner along with a copy of this remand for review; the physician must indicate these records were reviewed.  If this physician is no longer available the records should be reviewed by another physician who is to provide the requested supplemental opinions.

Based on a review of the record, the physician must address the following:

a)  What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's currently diagnosed cervical spine disorder had its onset during service or, is otherwise, related to service to specifically include as being the direct result of the motor vehicle accident in 1972.

b)  Regarding the cervical spine arthritis noted on the July 2013 VA examination, what is the likelihood (very likely, as likely as not, or unlikely) this initially manifested with in the first year following separation of service (meaning by March 1990) and to a compensable degree.

c)  In making these determinations, the physician must specifically offer some discussion as to the following, whether he or she finds it supportive or not to the opinions expressed:

* Lay statements from 2 servicemen who witnessed the Veteran's apparent neck pain at various times during his service and the statement from his wife who was married to him at the time of the accident and witnessed the difficulty he had with his neck following the accident.

* The Veteran's complaints of continuing symptoms since the accident that were initially intermittent but then worse and more significant beginning in 1999, per his April 2000 VA treatment record.

d)  If the physician continues to attribute the cervical spine disorder to a cause other than one service-related, as done on the July 2013 VA examination, then she must fully support the opinion by explaining her reasoning for doing so.  Reference to findings or accepted medical principals relied upon should be specifically noted.

e)  The physician is advised that the absence of documented treatment records in service and post-service may be one consideration in rendering an opinion, but may not be the sole basis for the opinion.


f)  If the physician does not attribute the cervical spine disorder to service, then offer an opinion as to whether it is secondary to the service-connected lumbosacral strain.  The physician must address the following:

* Is the cervical spine disorder "caused by" or "due to" the service related lumbosacral spine disability?

* If not caused by the lumbosacral spine disability, is it "aggravated by" the lumbosacral spine disability?  

g)  Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.

h)  The examiner therefore should consider both initial causation of cervical spine disability by lumbosacral strain, and the likelihood that the claimed cervical spine disorder has been permanently aggravated by service-connected disability.  (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.)

i)  If the physician provides positive opinions that link the cervical spine disorder to either service or the lumbosacral disability, then offer additional opinions on the secondary service connection claim involving the right upper extremity radiculopathy.  The physician must respond to the following:

* Is the right upper extremity radiculopathy "caused by" or "due to" the service related cervical spine disability?

* If not caused by the cervical spine disability, is it "aggravated by" the cervical spine disability?  

j)  The examiner is again advised a complete explanation of the rationale is needed for each opinion expressed and that reference to supporting records or medical principal is recommended to ensure a thorough response is provided.

4.  Ensure the opinions, to the extent possible, are responsive to these questions posed.  See Stegall, supra; Dyment, supra.  If not, take all needed corrective action.  38 C.F.R. § 4.2 (2013).


5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


